February 10, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF DANIEL BANDA AND LINA
                      MARIA MARTINEZ
NO. 14-14-00769-CV


                    ________________________________
     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on July 18, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.